295 F.3d 1380
Roberto Hernandez MIRANDA, Plaintiff-Appellant,v.CLARK COUNTY, NEVADA; Morgan Harris; Thomas Rigsby, Defendants-Appellees.
No. 00-15734.
United States Court of Appeals, Ninth Circuit.
July 24, 2002.

Douglas J. McCalla, Esq., Heather Noble, Esq., Jackson, WY, JoNell Thomas, Esq., Law Office of J. Thomas, Las Vegas, NV, for Plaintiff-Appellant.
Janson F. Stewart, Office of the District Attorney, Thomas Beatty, Gloria J. Sturman, Esq., Edwards, Hale & Hansen, Ltd., Las Vegas, NV, Lance Maningo, Esq., Edwards, Hale, Sturman & Atkin, Ltd., for Defendants-Appellees.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Rawlinson was recused